UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6764



GARY B. WASHINGTON,

                                            Petitioner - Appellant,

          versus


RONALD HUTCHINSON, Warden; ATTORNEY GENERAL
FOR THE STATE OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-02-3973-WDQ)


Submitted:   December 22, 2005            Decided: December 29, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Howard Margulies, Baltimore, Maryland, for Appellant. John Joseph
Curran, Jr., Attorney General, Mary Ann Rapp Ince, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Gary B. Washington seeks to appeal the district court’s

order dismissing his petition filed under 28 U.S.C. § 2254 (2000).

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                 28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this standard by

demonstrating       that   reasonable    jurists       would    find    that    his

constitutional      claims    are   debatable    and     that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).             We have independently reviewed the

record and conclude that Washington has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the

facts    and    legal   contentions    are    adequately    presented      in   the

materials      before   the   court    and    argument    would   not     aid   the

decisional process.



                                                                         DISMISSED




                                      - 2 -